                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                  CRIMINAL NO. 13-10299-GAO

                                  UNITED STATES OF AMERICA,

                                                v.

                                   ROBERTO ESTEVAN ORTIZ,
                                         Defendant.


                                            ORDER
                                        October 25, 2019

O’TOOLE, D.J.

       In a pro se motion dated May 13, 2016, the defendant, Roberto Estevan Ortiz, moved for a

new trial under Rule 33 of the Federal Rules of Criminal Procedure (dkt. no. 42). On July 25, 2016,

the Court determined that because the defendant pled guilty, he could not use Rule 33 to vacate

his conviction and denied his motion. The Court determined that the motion instead should be

recharacterized as a collateral attack on his conviction under 28 U.S.C. § 2255 and warned the

defendant that it intended to treat the motion as a § 2255 petition unless the defendant withdrew

or amended his motion within twenty-one days. The Court received no response from the

defendant, and on October 14, 2016, issued an order construing the motion for new trial as a motion

for collateral relief pursuant to 28 U.S.C. § 2255 and directed the Clerk to serve the government.

That same date, the Clerk refiled the defendant’s original motion for new trial as a Motion to

Vacate under 28 U.S.C. § 2255 (dkt. no. 45) and opened a related civil case consistent with the

usual practice in § 2255 cases.

       In response, the government opposed the defendant’s § 2255 petition and requested it be

dismissed, arguing that the Court lacks subject matter jurisdiction because the refiled new trial
motion was an unauthorized second and successive petition. The response appears to be based on

a misunderstanding of the refiled motion; it was not a second filing by the defendant, but rather a

refiling by the Clerk based upon the Court’s order construing the motion for new trial as a § 2255

petition.

        The government’s request to dismiss the petition as a second and successive petition is

DENIED. Within twenty-one (21) days of this Order, the government shall file a response to

defendant’s § 2255 petition.

        It is SO ORDERED.

                                                            /s/ George A. O’Toole, Jr.
                                                            Senior United States District Judge




                                                2
